DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 10/07/2022, has been entered and carefully considered.  Claims 1 and 11 are amended, and claims 7, 9, 17 and 19 are canceled. Claims 1-6, 8, 10-16, 18 and 20 are currently pending.
		
Response to Arguments
3.	Applicant’s arguments, 10/07/2022, pages 7-10, with respect to the amended claim 1 have been considered but are not persuasive. 
	Applicant argues that (1) Osman fails to disclose “information about a direction and orientation of the mobile loT device; resources available at a set of nodes; time required to migrate an application; information about whether the mobile loT device is moving; and, when the mobile loT device is moving, information about the range, speed, planned trajectory, and bearing of the mobile loT device; generating a predicted location at a given point in time of the mobile loT device based on the input received; using the predicted location at the given point in time of the mobile loT device, a map of nodes in an environment containing the set of nodes where the mobile loT device is located, and the input to make a decision as to whether to migrate part or all of the application, used by the mobile loT device, from a first node at which the application is executable to a second node expected to be accessible by the mobile loT device when the mobile loT device reaches the predicted location,” (2) Zhu fail to disclose “time required to migrate an application”, and “notifying the mobile loT device that the resource is being migrated, is expected to be available for use by the mobile loT device at the second node, and when the resource is expected to be available.” The examiner respectfully disagrees.
Regarding the first argument, applicant specifically argues that (1) Osman is silent on input information regarding the orientation of the loT device, resources available at nodes, a planned trajectory, and (2) Osman's application regarding mobile terminals would not benefit from the additional information and therefore there would be no motivation to add these additional input fields in Osman, (3) Osman failed to disclose a predicted location at a given point in time of the mobile loT device based on the input received, (4) Osman failed to disclose “make a decision as to whether to migrate part or all of the application, used by the mobile loT device, from a first node at which the application is executable to a second node expected to be accessible by the mobile loT device when the mobile loT device reaches the predicted location”
 a map of nodes in an environment containing the set of nodes where the mobile loT device is located, and the input to make a decision as to whether to migrate part or all of the application, used by the mobile loT device, from a first node at which the application is executable to a second node expected to be accessible by the mobile loT device when the mobile loT device reaches the predicted location” as recited in the amended claim 1. 
	Osman is direct to methods for determine for an active phone calls or active data transfer or handoff from a first communication network to a second communication network based on prediction or anticipation of a distance between a current location of the mobile terminal and the particular geographical area or a time period before the mobile terminal enters the particular geographical area [0016, 0018]. Specifically, (1) Osman [0044-0045, 0052] the received location information includes direction and the particular geographical area that the mobile terminal approaching (e.g., orientation) to a predefined destination. [0062-0064] the available resources at the a cloud-based computing devices such as the computational power of a large grouping of processors (such as within web servers) and/or that combines the storage capacity of a large grouping of computer memories or storage devices. (2) [0039-0040] the software application transfer or handoff from the first communication network to the second communication enables the mobile terminal to prevent drops in communication services. (3) Osman [0011, 0033] describes the method may include obtaining model and information of the mobile terminal and anticipating a time period and the location of particular geographical area before the mobile terminal enters. (4) Osman [0030-0038] dynamically tracking the current location of the mobile terminal and anticipating a distance between the current location of the terminal and said certain geographical area, a time period (i.e., predicted location at a given point in time) before the mobile terminal enters the certain geographical area (e.g., based on the user's speed), or a combination of both to determine an active phone calls or data transfer from a first communication network to a second communication network. [0041-0044] Fig. 2 shows geographical map of the multiple cells area, where the mobile terminal 105 is located in cell 210. While the mobile terminal 105, which is engaged in an active phone call or active data transfer served by a base station 110 at the cell 210 (i.e., first node), travel towards a cell 220. Based on the prediction, determinations can be made as to a traveled path 130, and the associated parameters such as a speed, an average speed, geographical coordinates, strengths of signals received from the base station 110, the active phone call or active data transfer may be transferred from a first communication network of cell 210 to a second communication network cell 220 (i.e., second node, base station 110 serving cell 220 of which the phone application is executable). The navigational system can utilize various mapping services, maps and live traffic updates, and so forth to predict the mobile terminal is about to enter the geographical area. The navigational device may continuously receive location information provide directions to a predefined destination, and can communicate with the mobile terminal to transfer data. [0048] where the active phone call or data transfer requires carriers, mobile terminal modules and makes needed to be executable at the second communication network).
	Regarding the second argument, Zhu [0041] describes a particular MEC host 350 may operate one or more MEC applications 351, 352, 353 or a platform 360 which provide a MEC resource or service via a virtual edge appliance used by MEC hosts. [0083] the MEC undergoes instant migration (i.e., the resource including application is being migrated) from MEC Host 1 110 to MEC Host 2 112). [0093] Fig. 20 shows the target MEC platform (T-MEP) 1922 (i.e., the second node) provides MAMS capabilities message to UE 102 after the MEC undergoes instant migration from MEC Host 1 110 to MEC Host 2 112 (i.e., notifying the resource is instant and is immediately migrated) including the second node capabilities message). [0057-0058] the resource capabilities message provides what resource is available from the MEC Platform. In an example, MAMS Capabilities message 902 may provide information on: Supported resource features: downlink or uplink multi-path/link aggregation, lossless switching, etc. Supported convergence methods: MP-TCP Proxy, GRE Proxy, and Trailer-based MX convergence (GMA). Supported adaptation methods: UDP without DTLS, UDP with DTLS, IPSec, and Client NAT. Supported connections: LTE, Wi-Fi, 5G, etc. Thus, after instant migration , making the mobile loT device aware of what resources are expected to be available for use by the mobile loT device at the second node).	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4.	Claims 1, 5-6, 8, 10-11, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2015/0094054) hereinafter Osman, in view of Zhu et al. (US 2020/0229038) hereinafter Zhu and further in view of Hua Wang (US 2019/0129745) hereinafter Wang.
Regarding Claim 1, Osman teaches a method, comprising:
receiving input concerning a mobile loT device, and the input comprises: information about a location of the mobile loT device ([Para. 0017, 0044, 0048-0049] Fig. 5, obtaining, by a processor, location information of a mobile terminal (mobile IoT device). The method may further include anticipating, by the processor, that the mobile terminal approaches a particular geographical area); information about a direction and orientation of the mobile loT device ([Para. 0044-0045, 0052] the received location information includes direction and the particular geographical area that the mobile terminal approaching (e.g., orientation) to a predefined destination); resources available at a set of nodes ([Para. 0039, 0062-0064] a remote servers and devices associated with the communication network (i.e., resources available at a set of nodes) may run a software code. For example, the available resources at the a cloud-based computing devices such as the computational power of a large grouping of processors (such as within web servers) and/or that combines the storage capacity of a large grouping of computer memories or storage devices); information about whether the mobile loT device is moving; and, when the mobile IoT id moving, information about the range, speed, planned trajectory and bearing of the mobile loT device ([Para. 0032-0033, 0041, 0044-0045] Fig. 1, at 510, obtaining location data of the mobile terminal may employ a GPS to determine the mobile terminal is moving from the location A to the location B, the traveled path, the associated speed, the distance between the current location of the terminal and the predicated location, and the route and directions to a predicated location (i.e., the range, speed, planned trajectory and bearing of the mobile IoT device)); generating a predicted location at a given point in time of the mobile loT device based on the inputs received ([Para. 0011, 0016, 0033] describes the method may include obtaining model and information of the mobile terminal and anticipating a time period and the location of particular geographical area before the mobile terminal enters. [Para. 0016-0017, 0041, 0046-0048, 0050-0051] Figs. 4 and 5, at 530-A, predicting, by the processor, that the mobile terminal approaches a particular geographical area (predicted location) based on the received location information. For example, the processing module 410 for dynamically tracking current location of the user 105, anticipating and predicting that the user 105 approaches a specific area 120 as shown in Fig. 2); using the predicted location at a given point in time of the mobile loT device, a map of nodes in an environment containing the set of nodes where the mobile loT device is located, and the input to make a decision  as to whether to migrate part or all of the application (interpreted as determining handover or transferring phone call or data services), used by the mobile loT device, from a first node at which the application is executable to a second node expected to be accessible by the mobile loT device when the mobile loT device reaches the predicted location ([Para. 0030-0038] dynamically tracking the current location of the mobile terminal and anticipating a distance between the current location of the terminal and said certain geographical area, a time period (i.e., predicted location at a given point in time) before the mobile terminal enters the certain geographical area (e.g., based on the user's speed), or a combination of both to determine an active phone calls or data transfer from a first communication network to a second communication network. [Para. 0041-0044] Fig. 2 shows geographical map of the multiple cells area, where the mobile terminal 105 is located in cell 210. While the mobile terminal 105, which is engaged in an active phone call or active data transfer served by a base station 110 at the cell 210 (i.e., first node), travel towards a cell 220. Based on the prediction, determinations can be made as to a traveled path 130, and the associated parameters such as a speed, an average speed, geographical coordinates, strengths of signals received from the base station 110, the active phone call or active data transfer may be transferred from a first communication network of cell 210 to a second communication network cell 220 (i.e., second node, base station 110 serving cell 220 of which the phone application is executable). The navigational system can utilize various mapping services, maps and live traffic updates, and so forth to predict the mobile terminal is about to enter the geographical area. The navigational device may continuously receive location information provide directions to a predefined destination, and can communicate with the mobile terminal to transfer data. [Para. 0048] where the active phone call or data transfer requires carriers, mobile terminal modules and makes needed to be executable at the second communication network).
 	Osman does not disclose time required to migrate an application; migrating a portion of the application from the first node to the second node, and the second node and the first node are physically separated by a distance; in response to obtaining information indicating the predicted location, automatically pre-positioning a resource at the second node, and the resource comprises a resource that is needed to support operation of the application, and wherein pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node; and notifying the mobile loT device that the resource is being migrated, is expected to be available for use by the mobile loT device at the second node, and when the resource is expected to be available.
 	Zhu teaches time required to migrate an application ([Para. 0083] the MEC undergoes instant migration (i.e., the time required to migrate an application) from MEC Host 1 110 to MEC Host 2 112); migrating a portion of the application from the first node to the second node, and the second node and the first node are physically separated by a distance ([Para. 0041, 0081-0089] describes a particular MEC host 350 may operate one or more MEC applications 351, 352, 353 or a platform 360 which provide a MEC resource or service via a virtual edge appliance used by MEC hosts. Figs. 14 -17, illustrates a scenario as the UE 102 (mobile terminal) moves towards the vicinity of the LTE eNB 106 (the predicted location), the mobile edge computing (MEC) application instant migration is decided prior to any radio handover. In operation 1722, MEC application instant migration is performed from MEC host 1 110 co-located with the WLAN AP 104 (first node) to MEC host 2 112 with the base station 106 (second node), which is expected to be accessible by the UE 102. Where the MEC App is executable to the MEC host (Fig. 11), and the MEC host 1 110 and the MEC host 2 112 are physically separated by a distance as shown in Fig. 17. Fig. 19 shows portion of the application such as UE MAMS contextual information 1800 and state machines may be transferred from the source MEC host 1802 to the target MEC host 1804); and notifying the mobile loT device that the resource is being migrated, is expected to be available for use by the mobile loT device at the second node, and when the resource is expected to be available ([Para. 0093] Fig. 20 shows the target MEC platform (T-MEP) 1922 (i.e., the second node) provides MAMS capabilities message to UE 102 after the MEC undergoes instant migration including MEC applications or virtualized resources from MEC Host 1 110 to MEC Host 2 112 (i.e., notifying the resource is instant (i.e., immediately migrated) in the second node capabilities message). [Para. 0057-0058] the resource capabilities message provides what resource is available from the MEC Platform. In an example, MAMS Capabilities message 902 may provide information on: Supported resource features: downlink or uplink multi-path/link aggregation, lossless switching, etc. Supported convergence methods: MP-TCP Proxy, GRE Proxy, and Trailer-based MX convergence (GMA). Supported adaptation methods: UDP without DTLS, UDP with DTLS, IPSec, and Client NAT. Supported connections: LTE, Wi-Fi, 5G, etc. That is, making the mobile loT device aware of what resources are expected to be available for use by the mobile loT device at the second node). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.
The combination of Osman and Zhu does not disclose in response to obtaining information indicating the predicted location, automatically pre-positioning a resource at the second node, and the resource comprises a resource that is needed to support operation of the application, wherein pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node.
Wang teaches in response to obtaining information indicating the predicted location, automatically pre-positioning a resource at the second node, and the resource comprises a resource that is needed to support operation of the application, wherein pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node ([Para. 0107-0117] Fig. 5, shows a procedure of a method for migrating a VM or a container of an edge VNFC. In response to receiving location information of the user terminal, the virtualized infrastructure manager (VIM) automatically migrate the VM or the container of the edge VNFC at a target edge server and the available resource of the target edge server enough to deploy the VM or the container of the to-be-migrated edge VNF for continuing to provide a business service for the user. Where the migration of the VM and the container of the edge VNFC are copied into the target edge server. That is, pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu and Wang to implement edge computing to reduce service delay, improve quality of service of a business, and reducing an internal bandwidth requirement of a network.
Regarding Claim 5, Osman does not disclose wherein the portion of the application is migrated automatically to the node when the mobile loT device reaches the predicted location.
Zhu teaches wherein the portion of the application is migrated automatically from the first node to the second node when the mobile loT device reaches the predicted location. ([Para. 0082-0087] Fig. 17, describes the MEC application instant migration is performed from MEC Host 1 110 (first node) to MEC Host 2 112 (second node) automatically when the UE 102 is about entering the coverage area of the LTE eNB 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.
Regarding Claim 6, Osman does not disclose wherein migration of the portion of the application begins prior to the mobile loT device reaching the predicted location.
Zhu teaches wherein migration of the portion of the application begins prior to the mobile loT device reaching the predicted location. ([Para. 0083] Fig. 16, in a two-RAT system in which the UE 102 is under radio coverage of both RATs, and the MEC undergoes instant migration from MEC Host 1 110 to MEC Host 2 112 prior to radio handover (i.e., the migration begins prior to the UE 102 reaching the predicted location). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.
Regarding Claim 8, Osman does not disclose wherein the mobile loT device is an unmanned vehicle, or an autonomous vehicle.
Zhu teaches wherein the mobile loT device is an unmanned vehicle, or an autonomous vehicle ([Para. 0031, 0113] the techniques disclosed herein may relate to other IoT devices. The IoT devices may include moving vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.
Regarding Claim 10, the combination of Osman, Zhu and Wang, specifically, Osman teaches wherein the application is accessible to, and usable by, the mobile loT device at the second node when the mobile loT device arrives at the expected location ([Para. 0055-0057] Fig. 6, at operation 610, the processing module obtaining location information of a mobile terminal. Operation 630-A, anticipating a distance between the current location of the mobile terminal 300 and the mobile terminal approaches the particular geographical area. Operation 650-660, determine a particular unserved geographical area and determine hand over the service from the a first wireless network to a second wireless communication network, which is different from the first wireless communication network. Thus, the interruption of service may be eliminated). [Para. 0061-0064] the cloud-based computing environment including resources such as web servers applications utilizing transfer protocol (HTTP) that may be accessible to outside users (mobile terminal) to obtain the benefit of large computational resources (usable by the mobile terminal), when the mobile terminal approaching a particular area [0054-0056]).
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Osman, in view of Zhu and Wang. Specifically, Osman teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations ([Para. 0048) Fig. 4, the web server may include memory 420, such as a nonvolatile machine-readable medium, which may store instructions executable by the processing module 410 to perform steps of methods discussed herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu and Wang to implement edge computing to reduce service delay, improve quality of service of a business, and reducing an internal bandwidth requirement of a network.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.
5.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Zhu and Wang as applied to claims 1 and 11 above, and further in view of Smith et al. (US Pat. No. US 2019/0373472) hereinafter Smith. 
Regarding Claim 2, the combination Osman, Zhu and Wang does not disclose wherein the mobile loT device lacks adequate on-board processing capability to run the application on the mobile loT device. 
Smith teaches wherein the mobile loT device lacks adequate on-board processing capability to run the application on the mobile loT device ([Para. 0237-0239] describes in the edge computing environment, such as IoT Cloud, the IoT devices lack the processor power to run sensitive applications in a trusted environment). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu, Wang and Smith to provide edge computing devices to improve IoT device’s security, efficiency and latency. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Zhu and Wang as applied to claims 1 and 11 respectively above, and further in view of Yang et al. (US 2020/0196203) hereinafter Yang. 
Regarding Claim 3, the combination of Osman, Zhu and Wang does not disclose further comprising initially deciding, prior to making the migration decision, to replicate the application to several candidate nodes in parallel.
Yang teaches initially deciding, prior to making the migration decision, to replicate the application to several candidate nodes in parallel ([Para. 0013-0015] Fig. 1, describes MEC handover service manages a migration procedure that includes copying or moving content associated with the application service from the source MEC network 115 to the target MEC network 115 include multiple MEC devices prior to the migration procedure being triggered based on a handover associated with the end device. The MEC handover service then manages the selection and use of a MEC network to provide an end device application and/or service (e.g., also referred to as “application service”) to an end device based on the triggering event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu, Wang and Yang to improve performance metrics such as latency, error rate to the target edge cmputing.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Zhu and Wang as applied to claims 1 and 11 above, and further in view of Lim et al. (US Pat. No. US 2017/0245180) hereinafter Lim. 
Regarding Claim 4, the combination of Osman, Zhu and Wang does not disclose wherein the second node is selected to receive the application from the first node based on an expected latency of communications between the second node and the mobile loT device.
Lim teaches wherein the second node is selected to receive the application from the first node based on an expected latency of communications between the second node and the mobile loT device ([Para. 0096-0098, 0112, 0204] describes source base station (first node) may select the target base station (second node) to which the low latency terminal 400 performs a handover based on the measurement report received from the low latency terminal 400. The measurement report includes information indicating the target base station is capable of providing streaming data (application) that required by the low latency terminal [0065])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu, Wang and Lim to improve user’s throughput, and latency service. 
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190104182, Elzur et al. discloses Policy controlled semi-autonomous infrastructure management.
US 20190129745, Wang et al. discloses Method, apparatus, and system for deploying virtualized network function using network edge computing.
 US 20190158606, Bernat et al. discloses quality of service management in edge computing environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413